DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/28/2020 and 11/9/2020 are being considered.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claims 1 and 2 preamble should read “A device for removing fibres, lints and/or particles from a surface, having:”
Claims 3-9 preamble should read “The device according to claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “resource-saving and/or recyclable material.”  It is unclear what materials are to be interpreted as “resource-saving and/or recyclable material.”  As such the claim is determined to be indefinite.  When looking to the specification, there is no explicit list of materials to be considered “resource-saving and/or recyclable material.”  For examination purposes, it is to be assumed any known material that can be recycled can meet the limitations of the claim.  This list to include metals, plastics and wood (or pulp) materials.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundberg (US 4,820,558).
Regarding claim 1, (currently amended) Sundberg discloses a device for removing fibres, lints and/or particles from a surface, having an adhesive layer (Items 19 or 30) on at least one circumferential surface (Column 2 Liens 61-64 “The outer surface 19 of one sheet is coated with an adhesive material 30 with the first or outer surface 33 of the other plastic sheet 12 providing an area for printed matter”) of a cover, whereby the cover is composed of at least two flexible, complementary partial surfaces (Items 12 and 14), wherein one of the two partial surfaces forms a protrusion (Figure 5 Item 18 overhangs at 11d).  
Regarding the transitional phrase “having”, the Examiner to interpret this phrase to be open (similar to “comprising”).  See MPEP 2111.03.
Regarding claim 2, (currently amended) Sundberg discloses a device for removing fibres, lints and/or particles from a surface, having an adhesive layer (Item 19 or 30) on at least one circumferential surface (Column 2 Liens 61-64 “The outer surface 19 of one sheet is coated with an adhesive material 30 with the first or outer surface 33 of the other plastic sheet 12 providing an area for printed matter”) of a cover, wherein the cover is composed of at least two flexible, complementary partial surfaces (Items 12 and 14), and wherein the circumferential surface and/or the circumferential surface has an non-adhesive area (Item 33).
“and wherein the circumferential surface and/or the circumferential surface has an non-adhesive area” is to be considered as “at least one of the circumferential surfaces has a non-adhesive area”.
Regarding claim 3, (currently amended) Sundberg discloses the device according to claim 2, wherein the non-adhesive area is located in an edge area of the circumferential surface (Item 33 is the “top” surface in Figure 9 which extends to the edge Item 11b).  
Regarding claim 4, (currently amended) Sundberg discloses the device according to claim 1, wherein the protrusion is arranged in the region of an opening of the cover (best shown in Figure 5).  
Regarding claim 5, (currently amended) Sundberg discloses the device according to claim 1, wherein the adhesive layer is provided with a protective film (Item 25; Column 3 Lines 59-64).  
Regarding claim 6, (currently amended) Sundberg discloses the device according to claim 5, wherein the protective film is similar in shape and extent to the partial surface whose adhesive layer it is to cover (Figure 8 shows Item 25 to be similar in shape to the rest of the cover).  
Regarding claim 7, (currently amended) Sundberg discloses the device according to claim 5, wherein the protective film covers the non-adhesive area in the edge region of the circumferential surface (When looking at Figure 8, the adhesive layer is shown pointing up while the non-adhesive is pointing down.  Since the protective film lays over the whole top of the device, the protective film also lays over and covers the non-adhesive edge).  
Regarding claim 8, (currently amended) Sundberg discloses the device according to claim 1, wherein the cover can be guided over a hand, one or more fingers or the like (Figure 5).  
Regarding claim 9, (currently amended) Sundberg discloses the device according to claim 1, (as best understood) wherein the casing consists of resource-saving and/or recyclable material (Column 3 Lines 32-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723